                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA                             JS-6
                                  CIVIL MINUTES – GENERAL

 Case No.       CV 19-03551-AG                                   Date      May 31, 2019
 Title          In Re Clark Warren Baker



PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                          Not Reported
         Deputy Clerk                                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                  ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                           None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER DISMISSING ACTION FOR LACK OF
                      PROSECUTION


       This appeal was filed on April 29, 2019. On May 15, 2019, the Court issued a minute
order which ordered Appellant to show cause in writing on or before May 24, 2019 why this
action should not be dismissed for lack of prosecution. On May 22, 2019, Appellant filed a
Notice of Non-Opposition to the Order to Show Cause [19]. Therefore, the Court ORDERS that
this action is dismissed without prejudice for lack of prosecution.

      The Court further orders the Order to Show Cause [18] issued on May 15, 2019
discharged.


                                                                                 -    :        -
                                                Initials of Deputy Clerk   mku
CC:      BANKRUPTCY COURT
         BAP




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                             Page 1 of 1
